Citation Nr: 1551062	
Decision Date: 12/07/15    Archive Date: 12/16/15

DOCKET NO.  09-12 245	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel




INTRODUCTION

The Veteran served on active duty from April 1983 to August 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.   

In his April 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge in Washington, D.C.  In a September 2015 letter, he was advised that his requested hearing had been scheduled for October 2015.  However, the Veteran failed to attend the hearing.  Therefore, such request is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran asserts that as a result of stressors associated with classified missions, to include the U.S. invasion of Grenada ("Operation Urgent Fury") in October 1983, he developed an acquired psychiatric disorder, to include PTSD.  The record includes a diagnosis of "combat related PTSD manifested by nightmares, painful remembrances of his painful experiences during the invasion of Grenada" (see September 19, 2000, VA psychiatry note), and the Veteran's DD Form 214 indicates that he served as an infantryman and had over one year of foreign service. 

In a January 2013 Memorandum, the AOJ entered a Formal Finding on a Lack of Information Required to Verify Stressors in Connection to the PTSD Claim.  Such memorandum indicates that the AOJ attempted to obtain verification of the Veteran's alleged Grenada service.  In this regard, the AOJ noted that the Veteran's service personnel records revealed that he was in Company C, 2nd Battalion, 508th Infantry at Fort Bragg; however, while the 508th Infantry, 1st Battalion was sent to Grenada, there was no record of the 2nd Battalion being sent.  Furthermore, the AOJ noted that the Veteran had never provided the name of the individual he alleged was killed during a battle.  Based on such, the AOJ determined that the information required to verify the alleged stressful events was insufficient to attempt independent verification, and that all efforts to obtain the needed information have been exhausted and any further attempts are futile.

However, in a July 2015 statement, the Veteran's representative requested that, in an attempt to obtain verification of the  alleged stressors, VA contact the VA liaison officer at the U.S. Special Operations Command who has access to classified files.  As such, and given the diagnosis of PTSD as set forth above and the fact that the Veteran's period of active duty coincided with the invasion of Grenada and he is documented to have had foreign service, the Board finds that a remand is required for an inquiry from the U.S. Special Operations Command to determine whether a stressor actually occurred so as to fulfill the duty to assist the Veteran.  

Should the occurrence of a stressor be verified as a result of the development referenced above, the AOJ will be directed to arrange for another VA examination that includes an opinion as to whether the Veteran has PTSD or another acquired psychiatric disability as a result of service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ is to send a request to VA liaison at the U.S. Special Operations Command and request that an attempt be made to verify the Veteran's contention of serving on classified missions, to include during Operation Urgent Fury.  Any response should be documented in the record. 

2.  If, and only if, the development above result in verification of a stressor, afford the Veteran a VA psychiatric examination to assess the nature and etiology of any current acquired psychiatric disorder.  The electronic record, to include a copy of this Remand, should be forwarded for review by the examiner, and based on review of the evidence contained therein as well as summarized in the decision above, and a psychiatric examination of the Veteran, the examiner should specifically offer responses to the following: 

(A) Identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

(B) If the examiner finds that the Veteran meets the criteria for a PTSD diagnosis, he/she should specifically identify which stressor are linked to the PTSD diagnosis.

(C) Provide an opinion as to whether it is at least as likely as not (probability of 50% or greater) that any currently diagnosed psychiatric disorder other than PTSD was first manifested in service and/or is causally related to event(s) in service, to include a verified stressor.  

The opinions should be supported by a clear rationale, and a discussion of the facts and psychiatric principles involved would be of considerable assistance to the Board.  The examiner must state in the examination report that the electronic record has been reviewed, and document consideration of the lay statements of record.

3.  After completing the above, and any other development as may be indicated by any response received, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


